 DIXIE CHEMICAL CORPORATION195=.continue for 1 year following certification.$We see no such unusualcircumstances in this case.Accordingly, we find no merit in the Re-spondent's last contention.As we have found no merit in the Respondent's contentions in sup-port of its motion for reconsideration of the Board's Decision andOrder herein, we shall order that the motion be denied.[The Board denied the motion for reconsideration.]MEMBERS RODGERS and BEESON took no part intheconsiderationofthe above Order Denying Motion for Reconsideration.8 SeeN L R. B. v.Ray Brooks,204 F 2d 899(C A. 9), enforcing 98 NLRB 976 SeealsoThe Century Orford Manufacturing Corporation,47 NLRB 835,enfd. 140 F 2d 541(C. A. 2), where it was held that even a substantial turnover among the employees, suchas alleged here, was insufficient to rebut this presumptionDIXIE,CHEMICAL CORPORATIONandUNITED TRANSPORT SERVICE.EMPLOYEES,CIO, PETITIONER.Case No. 11-RC-503.July 20,1954.Supplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Election issued herein onMay 12, 1953, an election by secret ballot was conducted on May 28,.1953, under the direction and supervision of the Regional Director for-the Eleventh Region among the employees in the unit found appropri-ate by the Board. Following the election, a tally of ballotswas fur-nished to the parties.The tally showed that of 33 ballots cast, 11were for and 3 against the Petitioner, and 19 ballots were challenged.As the challenged' ballots were sufficient in number to affect theresults of the election, the Regional Director investigated the chal-lenges, and on September 2, 1953, issued and duly served upon theparties his report on challenged ballots. In it he recommended thatthe Petitioner's challenge to the ballot of Charles Smith be overruled,and that the Employer's challenge to the ballot of A. L. Johnson andthe Petitioner's challenges to the ballots of Johnny Jackson, LeroyFreeman, Sam Suggs, Leroy Perry, Franklin Perry, Virgil M. Hill,Mark Chapman, Raymond Perry, James A. Dixon, Sam Cannon, Guy-McLawhorn, E. R. Smith, Ransom Johnson, Arthur A. Sutton, AlfredLocust, and James L. Dixon be sustained.He made no recommenda-tion as to the Petitioner's challenge to the ballot of Sellie Locust.Asthe ballots of Charles Smith and Sellie Locust could not affect the re-sults of the election, the Regional Director further recommended thatthe Petitioner be certified.Thereafter, the Employerfiled exceptions .to theRegionalDirector's report and requested a hearing.109 NLRB No. 45.334811-55-vol109-14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy order dated September 30, 1953, the Board remanded the case tothe Regional Director ,for the purpose of conducting a hearing to re-solve the issues raised by the challenges.Pursuant to said order, ahearing was held on October 27, 28, 29, and 30, 1953, before W. G.Stuart Sherman, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.On March 9, 1954, the hearing officer issued his report, in which herecommended that the challenge to the ballot of Charles Smith beoverruled, and that the other challenges be sustained.Because theballot of Smith could not affect the results of the election, he furtherrecommended that the Petitioner be certified.The Employer filedexceptions to the hearing officer's report and a supporting brief.The Board has considered the Regional Director's report, the hear-ing officer's report, the Employer's exceptions and brief, and the en-tire record in the case.As no exceptions were filed to the RegionalDirector's recommendations with respect to the challenges to the bal-lots of Charles Smith and A. L. Johnson, and as the hearing officerhas concurred in these recommendations, the Board hereby overrulesthe challenge to the ballot of Smith i and sustains the challenge to theballot of Johnson. The other challenged voters all appear to have beencasual employees, who worked only intermittently for the Employerand were not working for it on the eligibility date. For the reasons setforth in the hearing officer's report, the Board sustains the challengesto their ballots.As the majority of the valid votes has been cast forthe Petitioner, we shall certify it as the bargaining representative ofthe employees in the unit found appropriate.[The Board certified United Transport Service Employees, CIO, asthe designated collective-bargaining representative of all productionand maintenance employees of Dixie Chemical Corporation at its plantat New Bern, North Carolina, excluding office clerical employees, sales-men, guards, watchmen, professional employees, and supervisors asdefined in the Act.]1Although no exception was filed to the Regional Director's recommendation with respectto the ballot of Smith, a question was raised at the hearing as to whether he was a super-visor.On the record as a whole, we find, as did the hearing officer, that Smith is not asupervisor.F.W. WOOLWORTHCo.andRETAIL CLERKS UNION,LOCAL 1167,AFL.Case No. 21-CA-1718. July 20,1954Decisionand OrderOn January 12,1954, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding that109 NLRB No. 32.